1. Amendments to the Rules of Superintendence for the Courts of Ohio ( Sup.R. 4 ) were adopted July 17, 2018, and are effective August 1, 2018. The final version of the amendments has been published in the August 13, 2018 Ohio Official Reports advance sheet.2. Amendments to the Rules of Practice of the Supreme Court of Ohio (S.Ct.Prac.R. 3.10, 3.11, 10.01, 15.04, and 17.07 ) were adopted July 17, 2018, and are effective September 13, 2018. The final version of the amendments has been published in the August 13, 2018 Ohio Official Reports advance sheet.3. Proposed amendments to the Rules of Superintendence for the Courts of Ohio ( Sup.R. 10 through 10.05 and Forms) have been published in the August 13, 2018 Ohio Official Reports advance sheet for a public-comment period ending October 12, 2018.O'Connor, C.J., and French, Fischer, and DeGenaro, JJ., concurred in publishing the proposed amendments for comment.O'Donnell, Kennedy, and DeWine, JJ., dissented as to the publication of the amendments for comment.